                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                     CR 18-110-BLG-SPW-TJC

                   Plaintiff,
                                              ORDER CONTINUING
vs.                                           HEARING

JERMAINE DAVID RICHARDSON,

                   Defendant.


      Upon the United States’ unopposed motion, and good cause appearing, IT IS

HEREBY ORDERED that the Motion to Suppress hearing presently set for

November 20, 2018 shall be continued to November 21, 2018, at 9:00 a.m. in the

Bighorn Courtroom, James F. Battin Federal Courthouse, Billings, Montana.

      DATED this 5th day of November, 2018.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
